Citation Nr: 1707800	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  04-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an inner ear disorder, including vertigo and dizziness, to include as secondary to the service-connected tinnitus and bilateral hearing loss disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to September 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Waco, Texas RO.  

In July 2008, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In an April 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In May 2015, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order in June 2015 vacating the Board's April 2014 decision.  The case was returned to the Board for action consistent with the JMR.

In November 2015, the Board remanded this claim for additional evidentiary development in accordance with the May 2015 JMR.  The matter is now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).







FINDING OF FACT

There is at least an approximate balance of positive and negative evidence that the Veteran's inner ear disorder, manifested by vertigo and dizziness, was caused by his service-connected tinnitus and bilateral hearing loss disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an inner ear disorder, manifested by vertigo and dizziness, as secondary to the service-connected tinnitus and bilateral hearing loss disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has advanced that he has an inner ear disorder, including vertigo and dizziness, secondary to his service-connected tinnitus and bilateral hearing loss disabilities.  Specifically, the Veteran claims that he had acoustic trauma in service from exposure to artillery during the Korean War, which resulted in hearing loss, tinnitus, and bleeding in his right ear.  He contends that this acoustic trauma and resulting bilateral hearing loss and tinnitus contributed directly to his current complaints of dizziness and vertigo.  For the reasons discussed below, the Board finds that service connection for an inner ear disorder, manifested by vertigo and dizziness, as secondary to the service-connected tinnitus and bilateral hearing loss disabilities, is warranted.  See 38 C.F.R. § 3.310(a).  

The Veteran is currently diagnosed with an inner ear disorder manifested by vertigo and dizziness.  See, e.g., December 2016 VA Medical Opinion.  Therefore, the salient question to be answered is whether the Veteran's currently diagnosed inner ear disorder, manifested by vertigo and dizziness, was caused or aggravated by the Veteran's service-connected tinnitus and bilateral hearing loss disabilities.  

A competent medical professional has associated the Veteran's inner ear disorder, manifested by vertigo and dizziness, with his service-connected tinnitus and bilateral hearing loss disabilities.  In a December 2016 opinion, the VA examiner found that it was more likely than not that the Veteran had an inner ear disorder that was secondarily related to his service-connected hearing loss and tinnitus.  The examiner based his opinion on a review of the service treatment records, post-service treatment records, and recent vestibular and cardiac testing.  The examiner noted that the cervical vestibular evoked myogenic potentials test (cVEMP) was abnormal, as the examiner was unable to obtain a right-sided response.  The examiner noted that the video head impulse testing (V-HIT) was also abnormal, as there was no right-sided response.  The examiner explained that the vestibular-testing abnormalities on the right side supported the conclusion that there was an inner ear dysfunction that is slightly more likely than not to be related to the hearing loss and tinnitus.  The examiner noted that although it was possible to have hearing loss and tinnitus and not have dizziness, the presence of dizziness alongside the abnormal vestibular-testing supported this conclusion.  The examiner noted further that although the Veteran had a normal videonystagmography (VNG) for peripheral vestibular function, which could be considered to conflict with the diagnosis of an inner ear disorder, the VNG only tests the horizontal semicircular canals, leaving the superior and posterior canals untested.  The examiner explained that the abnormalities in the cVEMP and V-HIT were not necessarily conflicting with these results.  

The Board finds that the December 2016 examiner provided sound reasoning in his analysis of the situation.  In particular, the December 2016 examiner reviewed in detail the pertinent medical records and testing, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

The Board acknowledges that there are several negative opinions of record with respect to the issue whether the Veteran's currently diagnosed inner ear disorder, manifested by vertigo and dizziness, was caused or aggravated by the Veteran's service-connected tinnitus and bilateral hearing loss disabilities.  See April 2004 VA opinion (relating the Veteran's vertigo to a vascular insufficiency to the balance system as a result of aging), September 2010 VA opinion (relating the Veteran's dizziness to a cardiovascular disease), February 2013 VHA expert opinion (finding that the predominance of peer-reviewed medical literature did not support a link connecting vertigo and dizziness to tinnitus and hearing loss), March 2016 VA opinion (finding no evidence in literature that vertigo/dizziness caused by hearing loss/tinnitus), and January 2017 medical opinion (finding a lack of chronicity of Meniere's disease and a lack of medical literature supporting a nexus between dizziness/vertigo and tinnitus/hearing loss).  

However, the Board notes that the April 2004, September 2010, February 2010, and March 2016 opinions were all rendered prior to the specific vestibular and cardiac testing as recommended in the October 2011 VA examination (and the May 2015 JMR).  In this regard, the October 2011 VA examiner found that there was not enough data of record for a meaningful conclusion regarding the Veteran's claimed inner ear disorder.  The October 2011 VA examiner recommended specific vestibular and cardiac testing to determine the nature and etiology of his claimed vertigo.  Moreover, the March 2016 examiner did not provide an opinion regarding aggravation.  Additionally, the January 2017 examiner appeared to focus the bulk of her rationale on the lack of objective medical evidence of Meniere's disease, as evidenced by the June 2016 examination findings.  However, as noted by the December 2016 examiner (who performed the June 2016 examination), although a diagnosis of Meniere's disease was not supported by the medical evidence of record, a diagnosed inner ear disorder, manifested by vertigo and dizziness, related to the service-connected hearing loss and tinnitus, was supported by the objective evidence of record.  Thus, these opinions are not accorded high probative weight. 

Thus, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether there is a current inner ear disorder manifested by vertigo and dizziness that is related to the Veteran's service-connected tinnitus and bilateral hearing loss disabilities.  As such, service connection on a secondary basis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  



ORDER

Entitlement to service connection for an inner ear disorder, manifested by vertigo and dizziness, as secondary to the service-connected tinnitus and bilateral hearing loss disabilities, is granted.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


